Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 1 of 12 PageID #: 117



                              CAUSE NO.: 471-03320-2019

 AMICA MUTUAL INSURANCE                   §    IN THE DISTRICT COURT OF
 COMPANY                                  §
          Plaintiff                       §
                                          §
 v.                                       §    COLLIN COUNTY, TEXAS
                                          §
 GAS LAMP INSURANCE                       §
 SERVICES, INC. AND                       §    471st JUDICIAL DISTRICT
 PREFERRED CONTRACTORS
 INSURANCE COMPANY, RRG
             Defendants

              PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff AMICA MUTUAL INSURANCE COMPANY

 (“AMICA”) and files this, its First Amended Original Petition complaining of Defendants

 GASLAMP INSURANCE SERVICES, INC., (hereinafter referred to as “Gaslamp” or

 “Defendant”) and PREFERRED CONTRACTORS INSURANCE COMPANY, RISK

 RETENTION GROUP, (hereinafter referred to as “PCIC” or “Defendant”) and

 respectfully shows the Court the following:

                                     I. DISCOVERY

       1.1    Plaintiff AMICA pleads that this is a Level Two case pursuant to Rule

 190.3(a) under the Texas Rules of Civil Procedure.

                     II. PARTIES, VENUE AND JURISDICTION

       2.1    Plaintiff AMICA is an insurance company whose principal place of business

 in Texas is in Sugarland, Fort Bend County, Texas. Plaintiff AMICA has been assigned

 any and all claims possessed by Professor Plumb, LLC, and now brings these assigned

 claims against Gaslamp and PCIC. Professor Plumb, LLC (hereinafter referred to as
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 2 of 12 PageID #: 118



 Professor Plumb) is the insured of Policy No. PCA5043-PCCM211630 (the “Policy”) and

 any and all claims Professor Plumb has against PCIC and Gaslamp have been assigned to

 Plaintiff AMICA. A copy of the Policy is attached as Ex. A.

        2.2    Defendant Gaslamp has filed an answer herein subject to a Special

 Appearance.

        2.3    Defendant PCIC has filed an answer herein.

        2.4    Pursuant to Section 1952.110 of the Texas Insurance Code, venue lies in

 Collin, Texas, because this is a suit against an insurance company regarding coverage and

 all acts or a substantial part of the events that give rise to the claims against Gaslamp and

 PCIC took place in Collin County.

        2.5    This Court has jurisdiction over all parties hereto as Defendants Gaslamp and

 PCIC committed a breach of the Policy and committed other torts within the jurisdictional

 boundaries of the State of Texas.

                                         III. FACTS

        3.1    This suit arises from plumbing services performed at a residential property

 located at 2307 Forest Grove Estates Road, Allen Texas 75002. (hereinafter “the

 Property”).   At all times material, Plaintiff AMICA provided homeowners insurance

 coverage to it’s insured, Andrew Klassen, for the Property and its contents. Professor

 Plumb was retained by Andrew Klassen to perform plumbing services at the Property.

 The Property is a home resided in by Andrew Klassen and his family.

        3.2    Professor Plumb was hired by Andrew Klassen to replace two water faucets

 or hose bibs on the outside of the Property. As a result of the plumbing services,

 Professor Plumb started a fire and the fire caused extensive damage to the Property and
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 3 of 12 PageID #: 119



 its contents.

        3.3      As a result of the fire, Mr. Klassen filed a claim with his homeowner’s

 insurance carrier, Plaintiff AMICA, for coverage of the damages caused by Professor

 Plumb. At the end of the claim process, $462,400.70 was duly paid by Plaintiff AMICA

 to its insured, Andrew Klassen.

        3.4      Plaintiff AMICA is subrogated to certain rights and interests of its insured

 for monies paid thereunder and pursued an action against Professor Plumb.

 Subsequently, Professor Plumb filed a claim with its Commercial Liability Insurance

 carrier, PCIC and its broker/agent Gaslamp. PCIC denied coverage for the claim and

 Gaslamp denied making any misrepresentations related to the sale of the commercial

 liability policy to Professor Plumb. Subsequently, Professor Plumb assigned its claims

 against Gaslamp and PCIC to Plaintiff AMICA. Plaintiff AMICA now brings this suit to

 recover damages it incurred when it paid to repair Andrew Klassen’s home. Plaintiff

 AMICA, brings this action for the bad faith, negligent and fraudulent misrepresentations,

 breach of contract, violations of the Texas Insurance Code and the DTPA.

        3.5      The Policy was sold to Professor Plumb by Defendant Gaslamp as the

 broker. Defendant Gaslamp acted in bad faith and made various negligent and fraudulent

 misrepresentations when selling the Policy to Professor Plumb.

        3.6      The bad faith and misrepresentations made by the Gaslamp are clear from

 the deposition testimony by Brian Roach of Professor Plumb and the emails provided by

 Professor Plumb in the underlying litigation instituted by Plaintiff AMICA against

 Professor Plumb when pursuing its subrogation rights against Professor Plumb. The

 emails between Gaslamp and Professor Plumb were produced in the litigation as Plumb
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 4 of 12 PageID #: 120



 144-150, attached as Ex. B. Again, these misrepresentations are found in the emails and

 where discussed in the deposition of Brian Roach, one of the owners of Professor Plumb,

 when discussing the communications between Amber Watson, the office manager for

 Professor Plumb, and Joaquin Picazo, the agent/broker with Gaslamp.

       3.7 In Plumb 145, an inquiry is made by Mr. Picazo asking whether Ms. Watson

 has an interest in the Commercial General Liability Policy quote that Mr. Picazo had

 previously provided to Ms. Watson. See Ex. B. Mr. Picazo states that the only necessary

 step needed to go forward is a phone application (with no credit check). The phone

 application will take approximately 5 minutes. Once the phone application is complete,

 Mr. Picazo says he will send a contract to sign via email. Once the contract is signed,

 and in his possession, he can have a Binder (proof of insurance) in Ms. Watson’s

 possession approximately 2-3 hours later.

       3.8    In Plumb 146, Mr. Picazo informed Ms. Watson that in his email dated

 December 19, 2016 at 3:18 p.m. that “All General Liability Policies provide coverage in

 case you are found negligent and your negligence caused bodily injury or property

 damage to a 3rd party. This policy provides coverage for a contractor on a job site.” The

 limits are as I mentioned on my original email “1 million dollars.” See Ex. B.

       3.9    In Plumb 147, Ms. Watson asks for the details on “what this quote covers?”

 Ms. Watson goes on to explain in her email that she has received several insurance quotes

 for $300,000 and $500,000 in coverage, and all are much more expensive than the quote

 from Gas Lamp. See Ex. B. Mr. Picazo states that there are a couple policies for Ms.

 Watson to consider regarding a 1 million General Liability Policy for plumbing. In

 Plumb 149, Mr. Picazo states that the two policies are a “Claims Made” or “An
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 5 of 12 PageID #: 121



 Occurrence Policy.” Mr. Picazo goes on to explain the difference between a “claims

 made” and the “occurrence” Policy but never states anything regarding the “heating

 device” exclusion that is now being used by PCIC to deny coverage for the fire. See Ex.

 B.

        3.10   The failure by Gaslamp to explain or even mention the “heating device”

 exclusion and the reason for being much cheaper policy than the others that are being

 offered to Ms. Watson is a fraudulent and at the very least a negligent misrepresentation.

 This misrepresentation and other acts of bad faith by Gaslamp is intentional. It should

 have been explained by Gaslamp so that Ms. Watson would of have understood why

 Gaslamp was offering such a cheap policy.

        3.11   As explained in Mr. Roach’s deposition, the use by a plumber of a heating

 device or open flame is an everyday occurrence and Mr. Roach cannot perform his work

 as a plumber without the use of a heating device. At page 23 of Mr. Roach’s deposition,

 he states that the insurance company (PCIC) took the position that the policy does not

 cover the use of any torches and states that “I can’t remember the exact wording but

 basically can’t use any open flames.” Mr. Roach explains that he uses an open flame, a

 torch or a heating device or something of that nature every day. He uses the torch for

 soldering copper water pipes together and there is no way for him to solder copper pipes

 together if he does not use a flame.

        3.12 In other words, a plumber cannot do his job if he is not allowed to use a

 heating device or flame. The policy sold to Professor Plumb by PCIC and Gaslamp

 contained an exclusion that would not provide coverage for the type of work that Mr.

 Roach performs every day. This misrepresentation and action in bad faith by Gaslamp in
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 6 of 12 PageID #: 122



 giving false and misleading information when it did not explain that it would not provide

 the type of coverage necessary for a plumber to perform routine and every day required

 tasks led to the denial of coverage by PCIC.

       3.13   PCIC retained a law firm to review the coverage provided by policy and

 found that there is no coverage for Professor Plumbs loss and it further denied that it has

 made no misrepresentations to its insured of any kind.

       3.14   To further show Gaslamp’s involvement in this matter and why their

 Special Appearance is meritless attached is the Certificate of Insurance executed by an

 agent for Gaslamp and Professor Plumb’s Initial Disclosures in the litigation between

 Plaintiff AMICA and Professor Plumb which contains an exhibit that lists the adjusters

 for Gaslamp, Justin Duenes and Joaquin Picazo, as persons with knowledge. See Ex. C.

       3.15   Under contract law, a plaintiff can recover compensatory damages against a

 defendant when a court finds that the defendant has committed fraudulent

 misrepresentations. Courts will typically find that a defendant has committed fraudulent

 misrepresentations when six factors have been met:

    1. a representation was made,
    2. a representation was false,
    3. that when made, the defendant knew that the representation was false or that the
       defendant made the statement recklessly without knowledge of its truth,
    4. that the fraudulent misrepresentation was made with the intention that the plaintiff
       rely on it,
    5. that the plaintiff did rely on the fraudulent misrepresentation,
    6. that the plaintiff suffered harm as a result of the fraudulent misrepresentation.

    3.16      The most common measure of compensatory damages for the tort of

 fraudulent misrepresentation is benefit of the bargain damages – the same as expectation

 interest compensatory damages for breach of contract. In the fraudulent misrepresentation
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 7 of 12 PageID #: 123



 context, the benefit of the bargain damages measure of damages allows the plaintiff to

 recover the difference in value of the property as represented by the defendant and the

 value of the property the plaintiff ultimately received. Under this measure, the plaintiff

 will have no loss and will achieve any economic gains he would have had if the

 representations had been correct.

    3.17       In other words, had the misrepresentation not been made by Gaslamp or

 PCIC, a policy would have been purchased by Professor Plumb that would have provided

 appropriate coverage for the type of work a plumber performs every day in the regular

 course of his or her work as a plumber, would have provided 1 million in coverage and

 would have paid the entire claim that was being made by Plaintiff AMICA.

                                IV. CAUSES OF ACTION

    4.1        If an agency relationship is established, the agent can act with either actual

 or apparent authority. Mr. Picazo was PCIC’s agent because he solicited Professor

 Plumb’s Commercial General Liability (CGL) insurance application, and according to

 Texas Insurance Code § 4001.052, a solicitor of insurance is the agent of the insurer, not

 the insured. TEX. INS. CODE ANN. art. 4001.052 (West 2005). Mr. Picazo had both

 apparent and actual authority to act as PCIC’s agent. Mr. Picazo was acting with the

 actual authority of Gaslamp when it made the misrepresentations regarding the Policy

 and solicited Professor Plumb to buy the CGL policy through Gaslamp on behalf of

 PCIC.

                                     Breach of Contract

    4.2        In Texas, the essential elements of a breach of contract action are: (1) the

 existence of a valid contract; (2) performance or tendered performance by the plaintiff;
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 8 of 12 PageID #: 124



 (3) breach of the contract by the defendant; and (4) damages sustained by the plaintiff as

 a result of the breach. In this case, Gas Lamp and PCIC promised to provide a CGL

 policy that provided coverage in case Professor Plumb is found negligent and Professor

 Plumb’s negligence caused bodily injury or property damage to a third party. The Policy

 should provide coverage for a plumber on the job site. The assignee, Plaintiff Amica, of

 Professor Plumb’s breach of contract claim it can sue PCIC and Gas Lamp for breach of

 contract. See Conquest Drilling Fluids, Inc. v. Tri-Flo Int’l, 137 S.W.3rd 299, 308 (Tex.

 App.-Beaumont 2004, no pet.).

                      Negligent or Fraudulent Misrepresentations

    4.3        Plaintiff AMICA claims that Gaslamp and PCIC committed negligent and

 fraudulent misrepresentations when selling and providing the Policy to Professor Plumb.

 Recovery of compensatory damages is applicable when a court finds that the defendant

 has committed fraudulent misrepresentations. Courts typically find that a defendant has

 committed fraudulent misrepresentations when six factors are met: (1) a representation

 was made, (2) the representation was false, (3) when made, the defendant knew the

 representation was false or made the statement recklessly without knowledge of its truth,

 (4) the fraudulent misrepresentation was made with the intention that the plaintiff rely on

 it, (5) the plaintiff did rely on the fraudulent misrepresentation, and (6) the plaintiff

 suffered harm as a result of the fraudulent misrepresentation.

    4.4        The most common measure of compensatory damages for the tort of

 fraudulent misrepresentation is benefit of the bargain damages – the same as expectation

 interest compensatory damages for breach of contract. In the fraudulent misrepresentation

 context, the benefit of the bargain damages measure of damages allows the plaintiff to
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 9 of 12 PageID #: 125



 recover the difference in value of the property as represented by the defendant and the

 value of the property the plaintiff ultimately received. Under this measure, the plaintiff

 will have no loss and will achieve any economic gains he would have had if the

 representations had been correct.

    4.5       Had the misrepresentations not been made by Gas Lamp and PCIC, a

 policy would have been purchased by Professor Plumb that would not have contained the

 exclusion and the policy would have provided 1 million in coverage and would have paid

 the entire claim that was made by Plaintiff AMICA in the underlying lawsuit against

 Professor Plumb.

                 Violation of the Texas Insurance Code and the DTPA

    4.6       It is a violation of the Texas Insurance Code for a person involved in the

 business of insurance to make misrepresentations about an insurance policy. TEX. INS.

 CODE ANN. art. 541.051 (West 2005). Such misrepresentations include, among others,

 those regarding the terms of a policy, and “benefits or advantages promised by the

 policy.” Id. Additionally, a violation of the Texas Insurance Code is also a violation of

 the DTPA. The DTPA must be liberally construed and applied to promote its purpose of

 protecting consumers from false, misleading or deceptive business practices, and

 unconscionable actions. A DTPA action can be brought with many common law causes

 of action including breach of contract, fraud, misrepresentation and negligence. PPG

 Indus. v. JMB/Houston Ctrs. Partners, 146 S.W.33d 79,89 (Tex.2004). Gas Lamp and

 PCIC made several fraudulent misrepresentations regarding the Policy, including a

 representation that this was the type of policy used by plumbers. Plaintiff AMICA

 contends that such representations are violations of the Texas Insurance Code—and
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 10 of 12 PageID #: 126



  therefore the DTPA—because they constitute misrepresentations, misleading statements,

  and failures to disclose material facts. Gas Lamp and PCIC have violated the Texas

  Insurance Code and the DTPA.

                                       V. DAMAGES

        5.1     Plaintiff AMICA’s damages are the result of the payments it made to its

  insured, Mr. Klassen, for the required repairs to his home which required the payment of

  insurance benefits to Mr. Klassen. Plaintiff AMICA has been damaged and continues to

  be damaged by the breach of contract, negligent and fraudulent misrepresentations,

  violations of the Texas Insurance Code and the DTPA. Amica has paid, as a result of Gas

  Lamp and PCIC’s actions to deny insurance coverage for the negligence of Professor

  Plumb, an amount equal to the benefits Plaintiff AMICA paid to Mr. Klassen. A Final

  Agreed Judgment was filed in Cause No.: 416-05605-2017, Amica Mutual Insurance

  Company v. Professor Plumb, LLC. in the amount of $452,400.70. Plaintiff AMICA is

  entitled to recover the sum of damages paid to Mr. Klassen due to the reprehensible

  actions taken by PCIC and Gaslamp.

                                     VI. JURY DEMAND

        6.1     Plaintiff AMICA has previously and continues to make a demand and

     application for a jury trial.

                              VII. RESERVATION OF RIGHTS

        7.1     Plaintiff AMICA respectfully reserves the right to bring additional causes

     of action against the Defendants and to amend this Petition as necessary.
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 11 of 12 PageID #: 127




                                         PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff AMICA prays that upon

  final hearing hereof, Plaintiff AMICA has judgment as follows:

            1.    Actual damages within jurisdictional limits of this Court;

            2.    Pre-judgment and post-judgment interest as provided by law; and

            3.    Such other equitable and legal relief to which Plaintiff may be
                  justly entitled.

                                          Respectfully submitted,

                                          DEAN G. PAPPAS LAW FIRM, PLLC




                                          By:_______________________________
                                                Dean G. Pappas
                                                State Bar No. 15454375
                                                dpappas@dgplawfirm.com
                                                Frank G. Vlahakos
                                                State Bar No. 00794799
                                                fvlahakos@dgplawfirm.com
                                                Teylor E. Mark
                                                State Bar No. 24099704
                                                tmark@dgplawfirm.com
                                                8588 Katy Freeway, Suite 100
                                                Houston, Texas 77024
                                                713-914-6200 - Phone
                                                713-914-6201 – Fax

                                   -   and -



                                   By:    /s/   Michael P. Guagenty
                                          Michael P. Guagenty, of Counsel
                                          MA BBO #567176
                                          SLOANE AND WALSH, LLP
                                          One Center Plaza, 8th Floor
                                          Boston, MA 02108
Case 4:19-cv-00754-RWS-KPJ Document 2 Filed 10/16/19 Page 12 of 12 PageID #: 128



                                            (617) 523-6010
                                            mguagenty@sloanwalsh.com


                                            ATTORNEYS FOR PLAINTIFF

                                      CERTIFICATE OF SERVICE

         I do hereby certify that a true and correct copy of the above and foregoing instrument
  has been forwarded to all counsel of record, by Electronic Service of the Collin County
  District Clerk Filing Manager, email, certified mail, return receipt requested, and/or
  facsimile transmission on October 8, 2019, as follows:


  Via eFile: jnicodemus@cobbmartinez.com; and
  mlast@cobbmartinez.com
  Jeffrey I. Nicodemus
  Mathew E. Last
  Cobb Martinez Woodward PLLC
  1700 Pacific Avenue, Suite 3100
  Dallas, Texas 75201

  Via eFile: tjc@egglestonbriscoe.com
  Tracey Jackson Cowart
  Eggleston & Briscoe, LLP
  333 Clay Street, Suite 4800
  Houston, Texas 77002




                                                    Frank G. Vlahakos
